 It is indeed a pleasure to stand before the Assembly and extend to Mr. Choudhury, in the name of Qatar, my most sincere congratulations on his election as President of the present session of the General Assembly, which we hope will be successful and fruitful. His election is an expression of faith in his person, his vast experience and his great knowledge and ability. We are confident that he will put those attributes at the service of the international community during the term of his presidency. His election is also a reflection of the positive role played by his country through its membership in the United Nations,, Nor can I fail to mention the good relations and historical ties that exist between our two countries. We take a keen interest in furthering those relations.
I take this opportunity also to extend my thanks and appreciation to Mr. Choudhury's predecessor, who conducted the work of the previous session with great ability and competence.
Similarly, my thanks go to Secretary-General Javier Perez de Cuellar for his efforts to strengthen the Organization and its role, in order to safeguard peace and security and end all the conflicts that cloud the international climate. The State of Qatar praises and supports the valuable report on the work of the Organization submitted by the Secretary-General to the present session of the General Assembly.
The respect and appreciation enjoyed by the United Nations as an international organization embodying the highest human ideals and dedicated, as stated in the Charter, to safeguarding international peace and security make it incumbent upon us all to strengthen its role, respect its decisions and recommendations and implement and abide by the principles of the Charter.*
* Mr. Dos Santos (Mozambique), Vice-President, took the Chair. However, we note with great regret the failure of certain Members of this Organization to abide by its resolutions and decisions, and the inability of the Organization itself to compel those Members to do so. That state of affairs makes it incumbent upon us all to strive seriously and sincerely to find ways and means of compelling all Member States to abide by the decisions of the United Nations. Otherwise, what is the point of their joining this Organization?
This should not be taken as a denial of all the efforts that the United Nations and its Secretary-Genet.^ have made and are still making on all fronts to strengthen international peace and to consolidate the effectiveness of the Organization. In this regard I must note the excellent work of the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. It is only natural that 40 years after the establishment of the Organization, and in view of the increasing responsibilities and functions entrusted to it, a financial and administrative evaluation should be undertaken with the aim of improving its working methods, increasing its efficiency and securing additional resources with which it can serve the noble objectives for which it was founded.
My delegation would like to affirm the importance of the political element and of a sincere political resolve by Member States as essential to the upholding of the principles and purposes of the united Nations Charter and the implementation of its decisions. That would strengthen the Organization's role and renew the international community's faith in it, thus ensuring a positive response from that community which would result in the Organization receiving the financial contributions it needs to clear away the obstacles in its path.
The Palestinian question remains the most glaring example of failure to abide by United Nations decisions and resolutions and of attempts to obstruct them. Ever since its usurpation of the land of Palestine and its expulsion of the legitimate
inhabitants of that land, the Zionist entity has represented the main challenge to the will and decisions of the United Nations. It continues to practice its terrorism and aggression against the Palestinian people both within and outside their homeland. Prom the beginning, it worked hard to expel them from that land by force of arms. Massacres and genocide awaited those who did not leave. Yet the Zionist entity was still not satisfied. It pursued the Palestinian people into their refugee camps, seeking their physical and psychological destruction.
Furthermore, it extended its aggressive attacks to neighboring Arab countries and annexed part of their lands, on the flimsy pretext of safeguarding its own security. There may well be people who believe that absurd fiction, but who can explain the Zionist entity's aggression against the Iraqi nuclear reactor, which was built for peaceful purposes, or its aggression against Tunisia, hundreds of kilometres from its borders? Regrettably, there are those who despite all this are still ready to give the Zionist entity all the moral and material support it needs, together with the most sophisticated weapons, which it uses to kill Arabs wherever they are to be found.
«
The Palestinian question is the core of the Middle East conflict. All other developments and secondary problems in that region arise solely out of that central issue. -The Middle East, that sensitive part of the world, will know no tranquility or stability until the Palestinian issue is resolved in a just and humanitarian manner, with the Palestinian people regaining the land from which they were expelled, and being allowed to establish an independent State on their national soil, under the leadership of their sole authentic representative, the Palestine Liberation Organization (FLO).
The international community can expect only increased tension and adverse consequences if a just solution is not achieved and if the racist Zionist aggressor is allowed to continue its suppression of and aggression against the Palestinian Arab people, thus trailing under foot the most basic principles of humanity and international law, and to continue to deny the Palestinian people their historic rights and to destroy their identity, culture and institutions.
In addition to the Palestinian question there is another very important and serious issue: the Iran-Iraq conflict. The war between Iraq and Iran has entered its seventh year. We are all well aware of this destructive conflict's human and economic cost for our two Muslim neighbors. We are also well aware of the threat that the continuation of the war poses to the security and stability both of the region and cf the whole world as a result of its harmful effect on freedom of navigation and on international trade. This situation must necessarily be damaging to international co-operation.
Together with its fellow members of the Gulf Co-operation Council and other Arab and Muslim States, Qatar has spared no effort in seeking an end to this destructive war. It has called on the international community - particularly the United Nations - to make every effort to find a peaceful solution that would guarantee to each of those two countries its legitimate interests and historical rights. It is unfortunate that all these international, Arab and Muslim efforts have thus far been in vain.
The members of the Arab Gulf Co-operation Council welcome Iraq's positive stand, as represented by its willingness to respond to all initiatives and to put forward ideas and suggestions for peace between the two countries, and they still hope that wisdom will prevail and that Iran will respond to the desire of the Muslim world - indeed, the world as a whole - for the two countries to arrive without delay at a definitive solution to end their war. Such a solution could be founded on the basis of safeguarding all legitimate interests, and on the principles of good-neighborliness, respect for sovereignty and non-interference in the internal affairs of other States.The State of Qatar views with increasing concern the events in Afghanistan, a Muslim country with which we have strong historical ties, which has become another hotbed of tension. The presence of foreign troops on the soil of Afghanistan against the will of its people represents a dangerous threat to the peace and security of that country and has led to a conflict whose eventual scope and consequences no one can foresee. My country hopes that those foreign forces will be withdrawn soon and that the Afghan people will be given the opportunity to choose the political system that suits them best.
The present situation in southern Africa is of primary concern to us. It is our sincere hope that suitable solutions will soon be found to ease tension and put an end to the suffering of the peoples of the region and to the repeated aggression perpetrated by the racist regime of Pretoria against its neighbors. We hope that that despicable regime will abide by the United Nations decisions and allow the African peoples to govern themselves.
Recently my country participated in the summit Conference of the Non-Aligned Movement, held at Harare, Zimbabwe, in a country that was a bastion of racism in Africa until its heroic people set an example by their national struggle and steadfastness in the face of racism and won its freedom and independence.
My country supports all the decisions adopted by that Conference, particularly those concerning the problem of apartheid in South Africa and Pretoria's policy of denying the majority its right to participate in governing its country. We reaffirm our support for and solidarity with the just struggle of the Namibian people under the leadership of the South West Africa People's Organization (SWAPO), and the heroic struggle being waged by the majority in South Africa against the ruling racist minority.
It is the responsibility of us all to mobilize international public opinion in support of these just causes. We call on the countries that co-operate with the racist regime to put an end to their financial and military support and boycott that regime commercially in order to force it to abandon its implacable racist policies.
My delegation followed closely and with great interest the deliberations of the General Assembly at its special session on the critical economic situation in Africa. We welcome the Declaration adopted at that session and the good intentions that were expressed by industrialized countries. We hope they will be translated into positive action at the earliest possible time and that the international community will perform its humanitarian role in helping the African countries overcome the negative effects of circumstances, mostly beyond their control.
The present situation can bs resolved only through concerted efforts in
support of the efforts of the African countries themselves to overcome the negative consequences of their critical economic situation.
We look forward to an international community in which peace and security prevail, in which all States and peoples co-operate and live in equality. It is in that context that we repeat our call to the United States and the Soviet Union to put an end to their cold war, the intensity of which has increased in recent years. We urge them to end the arms race in which they are engaged and work together to improve the chances of peace and of finding just solutions to the chronic and the urgent problems in the Middle East, southern Africa and Latin America.
-he world economic crisis continues to wreak havoc on the developing countries. The international community as a whole is vulnerable and exposed to its consequences owing to the interdependence of interests. The debt and interest
burden has readied phenomenal proportions in the third world. The deterioration of the terms of international trade, the consequences of the protectionist policies adopted by the industrialized countries and the decline in the prices of commodities produced by the developing countries have all come at a time when inflation and prices have risen in the developed and the developing countries.
This critical economic situation, represented by inflation, recession and a decline in the prices of raw materials, must impel the international community to realize the necessity of resuming the North-South dialog in order that agreement may be readied between the industrialized and the developing countries for the setting up of a new economic order or improving the present one. Only then will a solution be found to the current economic difficulties.
Economic development is the only means by which the developing countries can settle their foreign debt, which represents the major crisis facing these countries and can lead to their financial collapse. In this context, and in order to stimulate growth and development, we call for an increase in imports from developing countries along with a genuine reduction of interest rates on the outstanding debts of the debtor countries. We also call for an increase in lw-interest loans extended by international lending institutions and the extension of repayment periods.
On the other hand, the developing countries should develop their economic policies in such a way as to allow for the stabilization of consumption and the optimum use of credits to set up investment projects guaranteed to generate work opportunities.
